185 F.2d 259
HOGE et al.v.DEUTSCH.
No. 11105.
United States Court of Appeals, Sixth Circuit.
Decided Nov. 13, 1950.

George E. Taylor, Toledo, Ohio (Taylor, Cruey & Kelb, Toledo, Ohio, of counsel; George E. Taylor, Toledo, Ohio, Emmett D. Lusk, Wapakoneta, Ohio, on the brief), for appellants.
Ned L. Mann, Cleveland, Ohio (Ned L. Mann, Cleveland, Ohio), for appellee.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of the record, briefs and arguments of counsel.  It was heard below by the District Judge without the intervention of a jury.  The Judge filed an opinion including findings of fact and conclusions of law.  D.C. 94 F.Supp. 33.  The findings of fact are not clearly erroneous.


2
It is therefore ordered and adjudged that the judgment appealed from be and the same is in all things affirmed upon the grounds and for the reasons set forth in the decision of the district court, including the findings of fact and conclusions of law filed February 15, 1949.


3
The appellee is not entitled to additional relief by way of special damages as set out in his brief.  There was no cross appeal.


4
Judgment affirmed.